Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 1 of 10 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

James Moore,
Civil Action No.: 4.’ PO- CV- 16253
Plaintiff,

COMPLAINT

Brydan Excavating Inc., and Valter Peixoto,
JURY TRIAL DEMANDED

Defendants.

 

 

Plaintiff James Moore (hereinafter “Plaintiff’), by and through his attorneys at the Law
Office of Jarred S. Freeman, Esq., LLC, allege, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:
PRELIMINARY STATEMENT
1. Plaintiff, James Moore, through undersigned counsel, bring this action against Brydan
Excavating Inc., and Valter Peixoto, as individuals (hereinafter “Defendants”), to
recover damages for egregious violations of federal and state overtime laws and unpaid
wages arising out of Plaintiff's employment by Defendants at Brydan Excavating Inc.
located at 75 Prentice Avenue, South River, NJ 08882.
2. Plaintiff James Moore was employed by Defendants at Brydan Excavating Inc. located
at 75 Prentice Avenue, South River, NJ 08882 as a truck driver and performing other
miscellaneous duties from on or around January 20, 2019 to June 6, 2020.

JURISDICTION AND VENUE
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 2 of 10 PagelD: 2

10.

11.

12.

This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to the
FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to 28
USS.C. 81367.

Venue is proper in the District of New Jersey pursuant to 28 U.S.C. §1391(b) because a
substantial part of the events or omissions giving rise to the claims occurred in this
district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§2201

& 2202.

THE PARTIES
Plaintiff, James Moore, residing at 72 Drift Avenue, Lawrence, NJ 08648, was employed
by Defendants from on or around January 20, 2019 to June 6, 2020.
Upon information and belief, Defendant, Brydan Excavating Inc., is a corporation
organized under the laws of New Jersey with a principal executive office at 75 Prentice
Avenue, South River, NJ 08882.
Upon information and belief, Defendant, Brydan Excavating Inc., is a corporation
authorized to do business under the laws of New Jersey.
Upon information and belief, Valter Peixoto was the operations manager for Brydan
Excavating Inc.
Upon information and belief, Valter Peixoto managed Brydan Excavating Inc.

Upon information and belief, employees of Brydan Excavating Inc., including the
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 3 of 10 PagelD: 3

13.

14.

15.

16.

17.

18.

19.

20.

21.

Plaintiff, would discuss job related issues with Defendant Valter Peixoto.

Upon information and belief, Defendant Valter Peixoto handled the day to day
operations at Brydan Excavating Inc., including overseeing clients, employees,
scheduling, and safety.

Upon information and belief, Defendant Valter Peixoto would supervise the truck
drivers.

Upon information and belief, Defendant Valter Peixoto was responsible for
maintaining the time sheets that reflected the hours worked by employees of Brydan
Excavating Inc., including the Plaintiff.

Upon information and belief, Defendant Valter Peixoto would review employee time
sheets.

Upon information and belief, Defendant Valter Peixoto was the initial point of contact
for employees of Brydan Excavating Inc. when there were issues with employees’ pay
or hours.

Upon information and belief, Defendant Valter Peixoto was an agent of Brydan
Excavating Inc.

Upon information and belief, Defendant Valter Peixoto had power over personnel
decisions at Brydan Excavating Inc.

Upon information and belief, Defendant Valter Peixoto was responsible for hiring
employees, including the Plaintiff, at Brydan Excavating Inc.

Upon information and belief, Defendant Valter Peixoto was responsible for firing
Case 3:20-cv-10253-FLW-LHG Document1 Filed 08/10/20 Page 4 of 10 PagelD: 4

22.

23.

24.

25.

26.

27.

28.

employees, including the Plaintiff, at Brydan Excavating Inc.
Upon information and belief, Defendant Valter Peixoto had power over payroll
decisions at Brydan Excavating Inc.
Upon information and belief, Defendant Valter Peixoto was responsible for setting the
pay rate of employees at Brydan Excavating Inc.
Defendant Valter Peixoto had the power to hire and fire employees at Brydan
Excavating Inc., establish and pay their wages, set their work schedule, and maintains
their employment records.
During all relevant times herein, Defendant Valter Peixoto was Plaintiff's employer
within the meaning of the FLSA and New Jersey Wage and Hour Law (“NJWHL.”).
On information and belief, Brydan Excavating Inc. is, at present and has been at all
times relevant to the allegations in the Complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person; and (ii) has had an annual gross volume of sales of not less
than $500,000.00

FACTUAL ALLEGATIONS
Plaintiff James Moore was employed by Defendants from on or around January 20, 2019
to June 6, 2020.

Plaintiff James Moore was employed by Defendants at 75 Prentice Avenue, South
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 5 of 10 PagelD: 5

29,

30.

31.

32.

33.

34.

35.

River, NJ 08882 as a truck driver and performing other miscellaneous duties from on
or around January 20, 2019 to June 6, 2020.

Plaintiff James Moore worked approximately fifty (50) hours or more per week from
on or around January 20, 2019 to June 6, 2020.

Plaintiff James Moore was paid by Defendants approximately $26.00 per hour from on
or around January 20, 2019 to June 6, 2020.

Although Plaintiff James Moore worked approximately fifty (50) hours or more per
week during the period of his employment by Defendants, Defendants did not pay
Plaintiff time and a half (1.5) of the prevailing wage for hours worked over forty (40),
a blatant violation of the overtime provisions contained in the FLSA and NJWHL.
Although Plaintiff James Moore was paid approximately $26.00 per hour during the
period of his employment by Defendants, Defendants did not pay Plaintiff the required
prevailing wage. Plaintiff was never notified of the prevailing wages.

Upon information and belief, the appropriate prevailing wages were between $50-
$70/hour.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage, prevailing wage, and overtime wage requirements in a conspicuous
place at the location of their employment as required by both the FLSA and NJWHL.
Upon information and belief, Defendants willfully failed to keep payroll records as

required by both the FLSA and NJWHL.

36. As a result of these violations of Federal and New Jersey State labor laws, Plaintiff seeks
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 6 of 10 PagelD: 6

37.

38.

39,

40.

41.

42.

compensatory damages and liquidated damages in an amount exceeding $100,000.00.
Plaintiff also seeks interest, attorney’s fees, costs, and all other legal and equitable

remedies this Court deems appropriate.

FIRST CAUSE OF ACTION
Overtime Wages Under the Fair Labor Standards Act

Plaintiff realleges and incorporates by reference all allegations in all preceding
paragraphs.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S..C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

Defendants willfully failed to pay Plaintiff's overtime wages for hours worked in excess
of forty (40) hours per week at a wage rate of one and a half (1.5) times the prevailing
wage, to which Plaintiff is entitled under 29 U.S.C. §206(a) in violation of 29 U.S.C.
§07(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful

and intentional. Defendants have not made any good faith efforts to comply with the
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 7 of 10 PagelD: 7

43.

44.

45.

46.

47.

48.

49.

FLSA with respect to the compensation of Plaintiffs.

SECOND CAUSE OF ACTION
Unpaid Wages Under The Fair Labor Standards Act

Plaintiff realleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was engaged in commerce or the

production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and 207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

Defendants willfully failed to pay Plaintiff the prevailing wage rate for hours worked
in violation of 29 U.S.C. §206(a).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good faith effort to comply with the FLSA
with respect to compensating the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid prevailing wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys fees and costs of the action,
including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(B).

THIRD CAUSE OF ACTION
Overtime Wages Under New Jersey Labor Law

Plaintiff realleges and incorporates by reference all allegations in all preceding
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 8 of 10 PagelD: 8

paragraphs.

50. At all times relevant to this action, Plaintiff was employed by Defendants within the

51.

52.

53.

54.

55.

56.

meaning of New Jersey Labor Law, N.J.S.A. 34 §§11-56a1 and 11-56a4.

Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of forty
(40) hours per week at a wage rate of one and a half (1.5) times the prevailing wage to
which Plaintiff is entitled under New Jersey Labor Law, N.J.S.A. 34 §11-56a4.

Due to Defendants’ New Jersey Wage and Hour Law violations, Plaintiff is entitled to
recover from Defendants, jointly and severally, his unpaid overtime wages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance with

NJ Wage and Hour Law, N.J.S.A. 34 §11-56a25.

FOURTH CAUSE OF ACTION
Unpaid Wages Under The New Jersey Wage And Hour Law

Plaintiff realleges and incorporates by reference all allegations in all preceding
paragraphs.

At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New Jersey Labor Law, N.LS.A. 34 §§11-56al and 11-56a4.

Defendants failed to pay Plaintiff the prevailing wage rate for hours worked in violation
of New Jersey Wage and Hour Law Chapter 11.

Due to Defendants’ New Jersey Wage and Hour Law violations, Plaintiff is entitled to
recover from Defendants, jointly and severally, his unpaid wages in an amount equal

to their unpaid wages as well as reasonable attorneys’ fees and costs of the action,
Case 3:20-cv-10253-FLW-LHG Document 1 Filed 08/10/20 Page 9 of 10 PagelD: 9

including interest in accordance with NJ Wage and Hour Law N.J.S.A. 34 §11-56a25.
FIFTH CAUSE OF ACTION
Violation of Notice and Recordkeeping Requirements of the New Jersey Wage and
Hour Law

57. Plaintiff realleges and incorporates by reference all allegations in all preceding
paragraphs.

58. Defendants failed to provide Plaintiff with a written notice of his rate of pay, prevailing
wages, regular pay day, and such other information as required by N.J.S.A. 12:2-1.3 and
34:11-56a et seq.

59. Defendants are liable to Plaintiff in the amount of $5,000.00 per Plaintiff together with
costs and attorneys’ fees.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs rights under the FLSA, the New Jersey Wage and Hour Law, and
its regulations;

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff unpaid prevailing wages for hours in which Defendants
did not compensate Plaintiff fully;

d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216;

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable
Case 3:20-cv-10253-FLW-LHG Document1 Filed 08/10/20 Page 10 of 10 PagelD: 10

attorneys’ fees; and
g. Awarding such and further relief as this court deems necessary and proper.
DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the Complaint.

DATED: August 10, 2020 BY:

Hamill Patel, Esq.

The Law Offices of Jarred S. Freeman
3840 Park Avenue, Suite 202A
Edison, NJ 08820

Telephone: 732-494-7900

Fax: 732-494-7904
